Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 9-16, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by reference GB 2,498,327 to Friis.   As to claim 1, Friis discloses, Fig. 6 for example, a panel assembly, comprising:
	a first panel 101 comprising a body and an insert 1/106 at least partially embedded within the body, wherein the insert of the first panel comprises at least one standoff 1 extending from the body; and
	a second panel 101’ comprising a body and an insert 1’/106’ at least partially embedded within the body, wherein the insert of the second panel comprises at least one standoff 1’ extending from the body;
	wherein the at least one standoff of the first panel and the at least one standoff of the second panel are substantially coplanar and configured to directly contact a mounting wall, (e.g., 201), to provide a rainscreen for the panel assembly.
As to claim 9, Friis discloses, Fig. 6 for example, a panel assembly, comprising: a first panel 101 comprising a body and an insert 1/106 at least partially embedded within the body, wherein the insert of the first panel comprises at least one standoff 1 extending from the body, and wherein a top of the body of the first panel comprises at least one landing, (e.g., ; any one of the upper surfaces/landings of 101 as for example surface of 108 or surface to either side of the surface of 108).
	a second panel 101’ comprising a body and an insert 1’/106’ at least partially embedded within the body, wherein the insert of the second panel comprises at least one standoff 1’ extending from the body, and wherein a bottom of the body of the second panel comprises at least one landing, (e.g., ; any one of the lower surfaces/landings of 101’ as for example surface of 107’ or surface to either side of the surface of 107’), complementary in shape to the at least one landing of the body of the first panel.
2., 3., 10. and 11. The insert 1 is formed from a non-corrosive material such as stainless steel, page 5, line 6).
4 and 12. The at least one standoff of the first panel extends from the interior portion of the first panel, (i.e., 10 and/or 11 extending from 106), and protrudes from a back of the body of the first panel, and wherein the at least one standoff of the second panel extends from the interior portion of the second panel, (i.e., 10’ and/or 11’ extending from 106’), and protrudes from a back of the body of the second panel.
5 and 14. The insert of the first panel comprises a fastener hem 26 coupled to the interior portion of the insert of the first panel, and wherein the insert of the second panel comprises a fastener hem 26’ coupled to the interior portion of the insert of the second panel.
6 and 15. The fastener hems 26, 26’ of the first panel and the second panel are substantially coplanar.
13. The at least one standoff 1 of the first panel and the at least one standoff 1’ of the second panel are substantially coplanar and configured to directly contact a mounting wall to provide a rainscreen for the panel assembly.
16. The fastener hems 26, 26’ of the first panel and the second panel do not make contact when installed on a mounting wall.
19. The at least one landing of the first panel, (e.g., ; any one of the upper surfaces/landings of 101 as for example surface of 108 or surface to the left of the surface of 108), and the at least one landing of the second panel, (e.g., ; any one of the lower surfaces/landings of 101’ as for example surface of 107’ or surface to the left of the surface of 107’), are configured to make contact when installed on a mounting wall.
20. The at least one landing of the first panel and the at least one landing of the second panel can be seen as substantially perpendicular to a front of each of the bodies of the first panel and the second panel.




Allowable Subject Matter
Claims 7, 8, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                      /MICHAEL SAFAVI/                                                                      Primary Examiner, Art Unit 3631                                                                                                                                  


































MS
September 06, 2022